DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al. (hereinafter “XU”) (US 20180314316 A1).
As to claims 1, 13, and 20, XU teaches the invention comprises:
equipment body including a motherboard [base portion of the electronic device include a motherboard] [Fig. 1] [0039, 0044-0045]; 
a magnetic sensor apparatus assembled to the equipment body [0044-00461], the magnetic sensor apparatus having: 
2], and 
a control circuit that is coupled to the motherboard of the equipment body, the control circuit being configured to send a sensor signal to the motherboard in response 3, 0039, 0044-0046, 00534], 
wherein the motherboard sends a control signal to control the equipment body according to the sensor signal [0031, 00445-0046]. 
As to claim 2, XU teaches the at least two magnetic field detectors sense the magnetic field respectively in two sensing directions perpendicular to one another [magnetic sensors 216, 218, 220, 222 have different detection axis/directions relative to trigger the magnetic element 200, for example, magnetic sensors 220 and 222 have detection directions perpendicular to magnetic sensors 216, 218] [Fig.2] [0046, 0051].
As to claim 3, XU teaches the at least two magnetic field detectors senses the magnetic field in a sensing direction along a thickness of the electronic equipment [for example, magnetic sensor 412 can include a detection axis 430 that is generally parallel to arrow 432] [Figs. 3B-4B] [0062-0069]. 
As to claim 4, XU teaches the magnetic sensor apparatus is a Hall magnetic sensor, an Anisotropic Magneto Resistance (AMR) magnetic sensor, or a Giant Magneto Resistive (GMR) magnetic sensor [The triggering magnetic elements can also be any magnetic elements that can generate a magnetic field such as any electromagnets. The magnetic sensors can be Hall effect sensors, anisotropic magneto-resistive (AMR) sensors, giant magneto-resistive (GMR) sensors, tunnel magneto-resistive (TMR) sensors, other magneto-resistive sensor or any suitable magnetic sensors] [0035, 0072-0075]. 
As to claim 5, XU teaches the magnetic sensor apparatus comprises multiple magnetic sensors, wherein each of the multiple magnetic sensors is provided with at least one of the at least two magnetic field detectors [Figs. 1-3B] [0046, 0051, 0059-0061]. 
As to claim 6, XU teaches the magnetic sensor apparatus is provided in an edge region of the equipment body [Figs. 1, 3A-3B, 4A-4B] [0044, 0046, 0059-0061]. 
As to claim 7, XU teaches a system for protecting electronic equipment, comprising the electronic equipment of claim 1 assembled in a protective case that includes: 
a movable cover having a magnetic part is provided at a location of the movable cover corresponding to the magnetic sensor apparatus [display portion 104 that pivotally coupled to base portion via a hinge having magnetic elements can be embedded inside the display portion to direct a triggering magnetic field], where, in a closed state, the movable cover covers a preset side of the equipment body, while, in an open state, the movable cover is away from the preset side of the equipment body [Fig. 1][0042-0044], 
wherein a magnetic induction of a magnetic field of the magnetic part in a sensing direction of the each of the at least two magnetic field detectors is greater than the preset threshold corresponding to the each of the at least two magnetic field detectors in response to the movable cover being in the closed state [when the triggering magnetic field strength detected by the triggering magnetic sensor is greater or less than a threshold value indicative of a relative positioning of the triggering magnetic element and the magnetic sensor, the magnetic sensor can send an appropriate detection signal to the processor. The processor can, in turn, cause the 
wherein the magnetic induction of the magnetic field of the magnetic part in a sensing direction of at least one of the at least two magnetic field detectors is less than the preset threshold corresponding to the at least one of the at least two magnetic field detectors in response to the movable cover being in the open state [Conversely, when display portion 104 is brought away from base portion 102, triggering magnetic element 128 is accordingly also brought away from the detection distance of magnetic sensor 132. In turn, magnetic sensor 128 is no longer triggered and another signal representing a detection status of de-triggering of the sensor can be sent to the processor, which can in turn deduce that electronic device 100 is brought into an open configuration] [0044-0046]. 
As to claim 8, XU teaches the magnetic field internal to the magnetic part is oriented at a preset angle to a sensing direction of any of the at least two magnetic field detectors in response to the movable cover being in the closed state [Fig. 4B] [0062, 0069, 0075]. 
As to claim 9, XU teaches the magnetic field internal to the magnetic part is oriented parallel to a sensing direction of any one of the at least two magnetic field 
As to claim 10, XU teaches the magnetic part is a bar magnet and a magnetic field internal to the bar magnet is oriented parallel or perpendicular to a direction along a thickness of the electronic equipment [Fig. 2, 4A-4B] [0044-0046, 0051, 0067-0069, 0086]. 
As to claim 11, XU teaches an axis of the magnetic part along the magnetic field internal to the magnetic part coincides with an axis of any one of the at least two magnetic field detectors along a sensing direction of the any one of the at least two magnetic field detectors in response to the movable cover being in the closed state [Fig. 4A-4B] [0031, 0044-0046, 0066-0069]. 
As to claim 12, XU teaches the electronic equipment comprises a plurality of the magnetic sensor apparatuses and the movable cover is provided with a plurality of the magnetic parts in one-to-one correspondence with the magnetic sensor apparatuses [Fig. 1] [0044]. 
As to claim 14, XU teaches the at least two magnetic field detectors sense the magnetic field respectively in two sensing directions perpendicular to one another [magnetic sensors 216, 218, 220, 222 have different detection axis/directions relative to trigger the magnetic element 200, for example, magnetic sensors 220 and 222 have detection directions perpendicular to magnetic sensors 216, 218] [Fig.2] [0046, 0051].
As to claim 15, XU teaches the at least two magnetic field detectors senses the magnetic field in a sensing direction along a thickness of the electronic equipment [for 
As to claim 16, XU teaches the magnetic sensor apparatus is a Hall magnetic sensor, an Anisotropic Magneto Resistance (AMR) magnetic sensor, or a Giant Magneto Resistive (GMR) magnetic sensor [The triggering magnetic elements can also be any magnetic elements that can generate a magnetic field such as any electromagnets. The magnetic sensors can be Hall effect sensors, anisotropic magneto-resistive (AMR) sensors, giant magneto-resistive (GMR) sensors, tunnel magneto-resistive (TMR) sensors, other magneto-resistive sensor or any suitable magnetic sensors] [0035, 0072-0075]. 
As to claim 17, XU teaches the magnetic sensor apparatus comprises multiple magnetic sensors, wherein each of the multiple magnetic sensors is provided with at least one of the at least two magnetic field detectors [Figs. 1-3B] [0046, 0051, 0059-0061]. 
As to claim 18, XU teaches the magnetic sensor apparatus is provided in an edge region of the equipment body [Figs. 1, 3A-3B, 4A-4B] [0044, 0046, 0059-0061]. 
As to claim 19, XU teaches the electronic equipment includes a movable cover having a magnetic part is provided at a location of the movable cover corresponding to the magnetic sensor apparatus [display portion 104 that pivotally coupled to base portion via a hinge having magnetic elements can be embedded inside the display portion to direct a triggering magnetic field], where, in a closed state, the movable cover covers a preset side of the equipment body, while, in an open state, the movable cover is away from the preset side of the equipment body [Fig. 1][0042-0044], wherein a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0046] While FIG. 1 shows that the two magnetic sensor systems are located at two sides of electronic device 100 at certain relatively symmetric positions, those skilled in the art would understand that the locations of the magnetic sensor systems are not limited to those locations. Also, while it is described that the magnetic sensors can be located in the base portion while the triggering magnetic elements can be located in the display portion, those skilled in the art would understand that the positions of the magnetic sensors and the triggering magnetic elements can be interchanged in some embodiments. 
        
        2 [0051] Now referring to the spatial arrangements among the magnetic sensors and triggering magnetic element 200, magnetic sensors 216, 218, 220, and 222 can have different positions and/or orientations relative to triggering magnetic element 200. Each magnetic sensor can also have a different orientation of detection axis relative to the orientation of the magnetic sensor and relative to triggering magnetic field 202. For example, a first exemplary magnetic sensor 216 can include magnetic sensing element 224 having a detection axis 226 that can be generally orthogonal to the orientation of magnetic sensor 216. Because magnetic sensor 216 is positioned horizontally relative to the polarity alignment of triggering magnetic element 200, detection axis 226 can target vertical component of triggering magnetic field 202. In terms of the spatial relationship, magnetic sensor 216 can be positioned along an extension of the polarity alignment of triggering magnetic element 200. Similar to the first exemplary magnetic sensor 216, a second exemplary magnetic sensor 218 can also include magnetic sensing element 228 having a detection axis 230 that can be generally orthogonal to the orientation of magnetic sensor 218 so that the detection axis 230 can target vertical component of triggering magnetic field 202. Unlike the first exemplary magnetic sensor 216, second exemplary magnetic sensor 218 is positioned off-axis from the polarity alignment of triggering magnetic element 200, meaning magnetic sensor 218 is not located at a position that is generally along the extension of the polarity alignment of triggering magnetic element 200. A third exemplary magnetic sensor 220 can include magnetic sensing element 232 having a detection axis 234 that is generally parallel to the orientation of magnetic sensor 220. Since magnetic sensor 220 can be orientated horizontally relative to the polarity alignment of triggering magnetic element 200, magnetic sensing element 232 can target horizontal component of triggering magnetic field 202. In terms of the spatial relationship, magnetic sensor 220 can be located at a region that shows strong horizontal component of magnetic field 202, such as region 208 near region 214. A fourth exemplary magnetic sensor 222 can also be located at a region that shows strong horizontal component of magnetic field 202, such as region 208 near region 210. Unlike the third exemplary magnetic sensor 220, the fourth exemplary magnetic sensor 222 can include magnetic sensing element 236 having a detection axis 238 that is generally orthogonal to the orientation of magnetic sensor 222. Since magnetic sensor 222 is orientated vertically, magnetic sensing element 236 can also target horizontal component of magnetic field 202. 
        
        3 The magnetic sensor can be in communication with a processor or other such device. In this way, the magnetic sensor can provide information to the processor that can be used by the processor to alter an operation of the electronic device. Since a magnetic field strength of the triggering magnetic field provided by the triggering magnetic element varies inversely with a distance from the magnetic element, the magnetic field strength can provide an indication of a distance between the triggering magnet and the magnetic sensor. Accordingly, when the triggering magnetic field strength detected by the triggering magnetic sensor is greater or less than a threshold value indicative of a relative positioning of the triggering magnetic element and the magnetic sensor, the magnetic sensor can send an appropriate detection signal to the processor. The processor can, in turn, cause the laptop to operate in a manner consistent with information carried by the detection signal. For example, when the magnetic sensor detects that the triggering magnetic field strength is increasing/crossing the threshold value, the detection signal can provide information to processor that indicates that the display portion is moving towards the base portion. The processor can, in turn, deduce that the laptop is transitioning from an open to a closed configuration and alter the operation of the laptop by, for example, putting the laptop to sleep.
        4 Generally, each magnetic sensor is calibrated to have a triggering threshold. A detect magnetic strength below such threshold may not trigger the magnetic sensor.
        5 Preferably, magnetic sensor 132 can be housed inside base portion 102 and be carried by an internal circuit such as the motherboard of electronic device 100 or a board that is in communication with the motherboard. Triggering magnetic element 128 generates the triggering magnetic field and is oriented such that an appropriate aspect (such as the horizontal components) of the triggering magnetic element 128 can trigger magnetic sensor 132 when triggering magnetic element 128 is bought in proximity to magnetic sensors 132. As such, when magnetic sensor 132 is triggered by detecting the appropriate aspect of the triggering magnetic field in relation to a relevant threshold value, magnetic sensor 132 can send a detection signal representing such detection status to a processor or other such device that can deduce that electronic device 100 is brought into the closed, or nearly closed, configuration. In turn, the processor can initiate an inactive mode when it receives such signal from the magnetic sensor. Hence, electronic device 100 can automatically turn to the inactive mode such as a sleep mode when a user brings the electronic device 100 into the closed configuration. Conversely, when display portion 104 is brought away from base portion 102, triggering magnetic element 128 is accordingly also brought away from the detection distance of magnetic sensor 132. In turn, magnetic sensor 128 is no longer triggered and another signal representing a detection status of de-triggering of the sensor can be sent to the processor, which can in turn deduce that electronic device 100 is brought into an open configuration. It should also be noted that a lack of the detection signal may also indicate to the processor that the magnetic sensor is no longer detecting the triggering magnetic field.